440 F.2d 784
Richard V. MADDEN and Margaret J. Madden, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 18277.
United States Court of Appeals, Seventh Circuit.
March 2, 1971.

John F. Kelly, Riordan, Malone, Kelly & Schlax, Chicago, Ill., for appellants.
Johnnie M. Walters, Asst. Atty. Gen., Stephen Schwarz, Lee A. Jackson, Elmer J. Kelsey, Attys., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before KNOCH, Senior Circuit Judge, and CUMMINGS and PELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the Tax Court. Madden v. Commissioner of Internal Revenue, 52 T.C. 845 (1969).


2
While the factual situation here involved is set forth in detail in the Tax Court's decision, the following is a brief summary thereof.


3
Madden included in the gross estate in the federal estate tax return of his deceased wife one-half of the value of certain stock owned by them as joint tenants. He subsequently sold the stock and included in his basis the value as reported for federal estate tax purposes.


4
Madden offered no proof as to source of ownership but contends that under the Internal Revenue Code the burden of proof was on the Commissioner to show the extent to which the stock was not required to be included in the estate tax return.


5
The Tax Court held that the burden of proof was on the taxpayer to show what, if any, portion of the stock was required to be included in the estate tax return, there was a failure of proof and the basis of the stock for purposes of determining gain or loss on his income tax return was the stock's cost. We agree.


6
The Tax Court decision is well reasoned and no purpose will be served by here repeating the analysis of the applicable law or further expanding the basic facts. We adopt and approve the decision of the Tax Court. Madden v. Commissioner of Internal Revenue, supra. Accordingly, we affirm.